Citation Nr: 1816993	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  17-17 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for memory loss.

2.  Entitlement to service connection for a stroke, to include as secondary to the service-connected coronary artery disease.

3.  Entitlement to service connection for chronic fatigue syndrome, to include as secondary to the service-connected prostate cancer and radical retropubic prostatectomy.

4.  Entitlement to service connection for left arm weakness.

5.  Entitlement to service connection for left leg weakness.

6.  Entitlement to service connection for speech impairment.

7.  Entitlement to service connection for visual impairment of right eye.

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2016 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.  Due to the location of the Veteran's residence, jurisdiction of this appeal is with the RO in Albuquerque, New Mexico.  

The issue of service connection for urinary tract infections secondary to service-connected prostate cancer and radical retropubic prostatectomy being referred has been raised by the record in an August 2016 supplemental claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Board is reopening the previously denied claim of service connection for memory loss.  The underlying service connection issue and the other claims being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  In an August 2003 rating decision, the RO denied service connection for memory loss on the basis that it was a symptom associated with his service-connected posttraumatic stress disorder (PTSD) and not a separate disability.

2.  Evidence received after the August 2003 denial relates to unestablished facts necessary to substantiate that claim of service connection and raises a reasonable possibility of substantiating that underlying claim.


CONCLUSIONS OF LAW

1.  The RO's August 2003 denial of service connection for memory loss is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2017).  

2.  Evidence received since the final August 2003 rating decision is new and material.  38 U.S.C. §§ 5103, 5103A, 5107, 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the Statement of the Case (SOC).  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the Veteran did not submit a Notice of Disagreement in response to the August 2003 rating decision denying service connection for memory loss on the basis that it was a symptom associated with his PTSD and not a separate disability.  38 U.S.C. § 7105.  Evidence received since that decision includes the Veteran's March 2016 claim asserting a memory loss disorder as a stroke residual.  This evidence is new to the record, relates to a previously unestablished diagnosis to support the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, the claim is reopened, and any deficiencies of notification and development in this case will be addressed on remand.  


ORDER

New and material evidence having been received, the claim for service connection for memory loss, is reopened.  

REMAND

A remand is necessary for the reopened claim as well as the other issues on appeal.  Regarding his stroke and claimed residuals (memory loss, left arm and left leg weakness, speech impairment, and visual impairment of right eye), the Veteran asserted that he suffered a stroke secondary to his service-connected coronary artery disease.  See March 2016 claim.  A VA medical opinion was obtained in March 2016; a negative nexus opinion was provided, but the examiner did not address whether coronary artery disease aggravated his transient ischemic attacks.  As such, the opinion is not adequate and a remand is necessary.  Regarding his claim for chronic fatigue syndrome, in January 2018, the Veteran's representative asserted that such is secondary to the service-connected prostate cancer and radical retropubic prostatectomy.  Included with that correspondence is a medical article relating fatigue to cancer.  In light of this evidence, the Board concludes that a remand for a VA examination would be beneficial.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Furnish the Veteran a 38 C.F.R. § 3.159(b) notice letter addressing his secondary service connection claims (stroke and chronic fatigue syndrome) under 38 C.F.R. § 3.310.  In accord with the provisions of 38 C.F.R. § 3.159(c)(1), make efforts to obtain all records identified by the Veteran.

2.  After allowing a reasonable time to respond to the above, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed memory loss, stroke, left arm weakness, left leg weakness, speech impairment, visual impairment of right eye, and chronic fatigue syndrome.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  (Multiple examinations may instead be conducted; the Board leaves this to the discretion of the AOJ and the facility at which any examination is to be conducted.)

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed memory loss, stroke, left arm weakness, left leg weakness, speech impairment, visual impairment of right eye, and chronic fatigue syndrome had their onset in service or are related to the Veteran's military service.  A complete rationale should be given for all opinions and conclusions expressed.

For the Veteran's stroke and chronic fatigue syndrome, the examiner should also offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that a stroke and chronic fatigue syndrome are caused or aggravated by the service-connected coronary artery disease and prostate cancer and radical retropubic prostatectomy, respectively.  

The examiner is informed that aggravation here is defined as any increase in disability.  If a stroke and/or chronic fatigue syndrome is found to have been aggravated by the service-connected coronary artery disease and prostate cancer and radical retropubic prostatectomy, respectively, the examiner should quantify the approximate degree of aggravation.  A complete rationale should be given for all opinions and conclusions expressed.  

3.  After the completion of the instructions of paragraphs 1 and 2 and any other development deemed necessary, furnish the Veteran and his representative with a Supplemental Statement of the Case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


